DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claim 10-13) Species II (Fig. 3-4) in the reply filed on August 8th 2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29th 2020, December 30th 2020, September 27th 2022 and December 6th 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claims Status:
	Claims 10-20 are pending.
	Claims 1-9 is cancelled.
	Claims 14-20 are withdrawn from consideration.
	Claims 10-13 are being examined as follow:


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
“controller” for Claim 10 in fig. 3-4
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
The abstract is only disclosing method for treating a substrate, however, the current claim sets/groups are all apparatus/system claims.  
Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “APPARATUS AND SYSTEM FOR TREATING SUBSTRATE”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “controller” in claims 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “…configured to control…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “controller" has been described in Paragraph 0019, 0020, 0021, 0022, 0024, 0026, 0027, 0028, 0029, 0055, 0066 and 0067 as something that capable to control the laser irradiation units, support unit, or the substrate treating apparatus, however, there is no further clarification what is a “controller” in the specification, such that it may be anything including a human operator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 10, the limitation “controller” is insufficient description in the specification about how/what structures in the limitation that allow the limitation to perform the cited functional language. See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007). In this case, the specification does not have any disclosure about what is a “controller”.
In claim 13, the limitation “…unit pulse laser beam…” is insufficient description in the specification on what is “…unit pulse laser beam…”, and how such limitation function or operated. See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007). In this case, the specification does not have any disclosure about what is a “…unit pulse laser beam…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, in line with the 112f above, the claim is indefinite, it is unclear what is a “controller” and how to interpret the term “controller” in the claim, since there is insufficient clarification of the term in the specification. Clarification is required.
In claim 13, the limitation “…the controller is further configured to control the first laser irradiation unit and the second laser irradiation unit so that each of the first laser beam and the second laser beam includes a plurality of unit pulse laser beams…” is indefinite, it is unclear how the term “…a plurality of unit pulse laser beams…” is being interpreted. In the specification there is insufficient clarification what is considered as “…unit pulse laser beam…”, since the limitation contain a term “unit”, it is also unclear that such “unit” is a device, process or something conceptual. Clarification is required. For examination purpose and as best understood, examiner assume such limitation is meant “a pulse laser”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US10068765B2).
Regarding claim 10, Liu discloses an apparatus (400, fig.3) for treating a substrate (425, fig.3), the apparatus comprising: a chamber (410, fig.3) having an inner space (refer to the inner space of 410, fig.3); a support unit (420, fig.3)  received in the inner space (refer to the inner space of 410, fig.3) for supporting and rotating the substrate (425, fig.3); a first laser irradiation unit (440, fig.3) for irradiating a first laser beam having a first wavelength to the substrate (425, fig.3) supported on the support unit (420, fig.3); a second laser irradiation unit (445, fig.3) for irradiating a second laser beam having a second wavelength to the substrate (425, fig.3) supported on the support unit (420, fig.3); and a controller (460, fig. 3) configured to control the first laser irradiation unit (440, fig.3), and the second laser irradiation unit (445, fig.3), wherein the controller (460, fig. 3) is configured to control the first laser irradiation unit (440, fig.3) and the second laser irradiation unit (445, fig.3) so that the first wavelength and the second wavelength are different from each other (refer to Claim 7 cited: “…wherein said controller is configured to control said two or more lasers to deliver different wavelengths of radiation to said substrate…”).

    PNG
    media_image1.png
    462
    484
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over TANOUE et al fig. 4 (US2021/0296119A1), in view of another embodiment of TANOUE et al fig.15.
Regarding claim 10, TANOUE fig.4 discloses An apparatus (40, refer to fig.4) for treating a substrate (“S” and “W”,  fig.4), the apparatus (40, refer to fig.4) comprising: 
a support unit (50, fig.4) for supporting and rotating the substrate (“S” and “W”,  fig.4); 
a first laser irradiation unit (56, fig.4) for irradiating a first laser beam having a first wavelength (refer to fig.8) to the substrate (“S” and “W”,  fig.4) supported on the support unit (50, fig.4); 
a second laser irradiation unit (53, fig.4) for irradiating a second laser beam having a second wavelength (refer to fig.7) to the substrate  (“S” and “W”,  fig.4) supported on the support unit (50, fig.4); and 
a controller (control device 60 in paragraph 0058) configured to control the first laser irradiation unit (56, fig.4), and the second laser irradiation unit (53, fig.4), (refer to paragraph 0058 cited: “…wafer processing system 1 is equipped with a control device 60. The control device 60 is, for example, a computer, and includes a program storage (not shown). A program for controlling a processing of the combined wafer T in the wafer processing system 1 is stored in the program storage. Further, the program storage also stores therein a program for implementing a substrate processing to be described later in the wafer processing system 1 by controlling the above-described various processing apparatuses and a driving system such as the transfer devices. Further, the programs may be recorded in a computer-readable recording medium H, and may be installed from this recording medium H to the control device 60…”), wherein the controller (control device 60 in paragraph 0058) is configured to control the first laser irradiation unit (56, fig.4) and the second laser irradiation unit (53, fig.4) so that the first wavelength (refer to fig.8) and the second wavelength (refer to fig.7) are different from each other.

    PNG
    media_image2.png
    346
    401
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    366
    596
    media_image3.png
    Greyscale

	Another embodiment of TANOUE fig.15 discloses a chamber (80, fig.15) with inner space and the support unit (81, fig.15) is in the inner space.

    PNG
    media_image4.png
    321
    372
    media_image4.png
    Greyscale

	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified TANOUE’s invention with wherein said controller is configured to control said two or more lasers to deliver different wavelengths of radiation to said substrate, as taught by LIU, in order to provide automation of modifying the wavelength of lasers, reduce human error or accident, such that improving the speed and accuracy of the operation. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US10068765B2), in view of TANOUE et al (US2021/0296119A1).
Regarding claim 11, Liu does not disclose wherein the controller is further configured to control the support unit, wherein the controller is further configured to: control the support unit to rotate the substrate supported on the support unit; control a combination of the support unit and the first laser irradiation unit to perform a first treating operation for irradiating the first laser beam to an edge region of the substrate supported on the support unit while the substrate is rotating; and control a combination of the support unit and the second laser irradiation unit to perform, after the first treating operation, a second treating operation for irradiating the second laser beam to the edge region of the substrate supported on the support unit while the substrate is rotating.
TANOUE discloses wherein the controller (control device 60 in paragraph 0058) is further configured to control the support unit (50, fig.4) (refer to Paragraph 0058 about control device controlling the apparatus), 
wherein the controller (control device 60 in paragraph 0058) is further configured to: 
control the support unit (50, fig.4) to rotate the substrate (“S” and “W”,  fig.4) supported on the support unit (50, fig.4); 
control a combination of the support unit (50, fig.4) and the first laser irradiation unit (56, fig.4) to perform a first treating operation (refer to the operation of fig. 7) for irradiating the first laser beam (“L” in fig.8) to an edge region (refer to the area that material is remove on “D” in fig.8) of the substrate (“S” and “W”,  fig.4)  supported on the support unit (50, fig.4) while the substrate (“S” and “W”,  fig.4)  is rotating (refer to Paragraph 0062 cited: “…the second laser head 56 is moved to a position above the edge portion We of the processing target wafer W. Thereafter, by radiating the laser light L from the second laser head 56 while rotating the chuck 50 by the rotating mechanism 52…”); and 
control a combination of the support unit (50, fig.4) and the second laser irradiation unit (53, fig.4) to perform, after the first treating operation (refer to the operation of fig. 7) (refer to Paragraph 62-63 cited: “…In the modifying apparatus 40, the combined wafer T is delivered onto the chuck 50 and held thereon. Then, as depicted in FIG. 7, the second laser head 56 is moved to a position above the edge portion We of the processing target wafer W. Thereafter, by radiating the laser light L from the second laser head 56 while rotating the chuck 50 by the rotating mechanism 52, the non-bonding region Ae is formed at the interface between the processing target wafer W and the device layer D at the portion corresponding to the edge portion We (process A1 of FIG. 5).
[0063] Then, in the same modifying apparatus 40, the laser head 53 is moved to a position above a boundary between the edge portion We and a central portion Wc of the processing target wafer W, as shown in FIG. 8. Thereafter, by radiating the laser light L from the laser head 53 to an inside of the processing target wafer W while rotating the chuck 50 by the rotating mechanism 52, the edge modification layer M1 is formed within the processing target wafer W (process A2 of FIG. 5).…”), a second treating operation (refer to the operation of fig. 8) for irradiating the second laser beam (“L” in fig. 8) to the edge region (refer to “M2” in fig.8)  of the substrate (“S” and “W”,  fig.4)  supported on the support unit (50, fig.4) while the substrate (“S” and “W”,  fig.4)  is rotating(refer to Paragraph 0063 cited: “…the laser head 53 is moved to a position above a boundary between the edge portion We and a central portion Wc of the processing target wafer W, as shown in FIG. 8. Thereafter, by radiating the laser light L from the laser head 53 to an inside of the processing target wafer W while rotating the chuck 50 by the rotating mechanism 52…”).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s invention with wherein the controller is further configured to control the support unit, wherein the controller is further configured to: control the support unit to rotate the substrate supported on the support unit; control a combination of the support unit and the first laser irradiation unit to perform a first treating operation for irradiating the first laser beam to an edge region of the substrate supported on the support unit while the substrate is rotating; and control a combination of the support unit and the second laser irradiation unit to perform, after the first treating operation, a second treating operation for irradiating the second laser beam to the edge region of the substrate supported on the support unit while the substrate is rotating, as taught by TANOUE, in order to provide the capability to thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other (refer to Paragraph 0004 cited: “…Exemplary embodiments provide a technique capable of thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other…”).

	Regarding claim 12, the modification of Liu and TANOUE discloses substantially all features set forth in claim 11, Liu does not discloses wherein the controller is further configured to control a combination of the support unit, the first laser irradiation unit, and the second laser irradiation unit such that: when removing a first film applied on the substrate supported on the support unit, the first treating operation is performed; and when removing a second film applied on the substrate supported on the support unit, the second treating operation is performed.
TANOUE further discloses wherein the controller (control device 60 in paragraph 0058) is further configured to control a combination of the support unit (50, fig.4), the first laser irradiation unit (56, fig.4), and the second laser irradiation unit (53, fig.4) such that: 
when removing a first film (refer to the material remove on “D” in fig.7) applied on the substrate (“S” and “W”,  fig.4) supported on the support unit (50, fig.4), the first treating operation (refer to the operation of fig. 7) is performed; and 
when removing a second film (refer to material removed on “M1-2” in fig.8) applied on the substrate (“S” and “W”,  fig.4) supported on the support unit (50, fig.4), the second treating operation (refer to the operation of fig. 8) is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s invention with wherein the controller is further configured to control a combination of the support unit, the first laser irradiation unit, and the second laser irradiation unit such that: when removing a first film applied on the substrate supported on the support unit, the first treating operation is performed; and when removing a second film applied on the substrate supported on the support unit, the second treating operation is performed, as taught by TANOUE, in order to provide the capability to thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other (refer to Paragraph 0004 cited: “…Exemplary embodiments provide a technique capable of thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other…”).

Regarding claim 13, as best understood, Liu does not disclose wherein the controller is further configured to control the first laser irradiation unit and the second laser irradiation unit so that each of the first laser beam and the second laser beam includes a plurality of unit pulse laser beams.
TANOUE discloses wherein the controller (control device 60 in paragraph 0058) is further configured to control the first laser irradiation unit (56, fig.4) and the second laser irradiation unit (53, fig.4) so that each of the first laser beam and the second laser beam (refer to the “L”s in fig.7 and 8) includes a plurality of unit pulse laser beams (refer to Paragraph 0048 cited: “…The laser head 53 concentrates and radiates the laser light (for example, YAG laser) having a wavelength featuring transmissivity for the processing target wafer W to a preset position within the processing target wafer W as laser light in a high-frequency pulse shape emitted from a laser light oscillator …” and Paragraph 0049 cited: “…The second laser head 56 concentrates and radiates the laser light (for example, CO.sub.2 laser) having a wavelength featuring transmissivity for the processing target wafer W to a preset position of the interface of the processing target wafer Was laser light in a high-frequency pulse shape emitted from a laser light oscillator…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s invention with wherein the controller is further configured to control the first laser irradiation unit and the second laser irradiation unit so that each of the first laser beam and the second laser beam includes a plurality of unit pulse laser beams, as taught by TANOUE, in order to provide the capability to thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other (refer to Paragraph 0004 cited: “…Exemplary embodiments provide a technique capable of thinning one substrate efficiently in a combined substrate composed of multiple substrates bonded to each other…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al (US2003/0080100A1) discloses a laser apparatus for manufacturing semiconductor device.
Yamazaki et al (US2003/0136772A1) discloses another laser apparatus for manufacturing semiconductor device.
Yamazaki et al (US2003/0153182A1) discloses yet another laser apparatus for manufacturing semiconductor device, that may substantially read on claim 10.
Millman, JR et al (US2011/0139759A1) discloses a FIBER-OPTIC BEAM DELIVERY SYSTEM FOR WAFER EDGE PROCESSING, that may substantially read on claim 10.
Millman Jr. et al (US841034B2) discloses Method And Apparatus For Processing Substrate Edges, that may substantially read on claim 10.
Zhou et al (US2017/0247797A1) discloses SYSTEM AND METHOD FOR PERFORMING LASER INDUCED BREAKDOWN SPECTROSCOPY DURING LASER ABLATION COATING REMOVAL, that may read on some of the limitation in claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        December 9, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761